             IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       WESTERN DIVISION

                           5:18-CR-256-H


UNITED STATES OF AMERICA           )
                                   )
    versus                         )
                                   )
ANGELINA ELANA GONSALEZ PARRA      )


             ORDER AMENDING CONDITIONS OF RELEASE

    Defendant has filed a motion to amend the conditions of

her pretrial release conditions to permit travel from her

residence in the Southern District of Florida to the Eastern

District of New York, the Southern District of New York and

the District of New Jersey for work purposes.

    Her current conditions of release provide for travel

for employment purposes between Florida and California,

subject to advance notice to her supervising pretrial

officer in the Southern District of Florida.

    The court has been advised that Defendant is a

professional dancer and performer, and an athletic trainer

and has been extended employment opportunities in the

Southern District of New York and the District of New

Jersey. Because of the location of Kennedy and LaGuardia

airports, she is requesting permission to travel also
to the Eastern District of New York, where those airports are

located.

    For good cause shown, Defendant’s motion [DE #23] is

ALLOWED. The court hereby AMENDS the Order Setting Conditions

of Release entered July 24, 2018, to allow Defendant to travel

between Florida and the Eastern and Southern Districts of New

York and the District of New Jersey for the purpose of her

employment, subject to review and approval of her supervising

pretrial officer.

    SO ORDERED, this the 13th day of December 2018.



                      KIMBERLY
                            LY A. SWANK
                      KIMBERL
                      United States Magistrate Judge




                             2
